Citation Nr: 1822490	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to a low back disability and an alcohol abuse disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to December 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of this case has since been transferred to the RO in St. Louis, Missouri. 

In June 2016 and August 2017, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review. 

Finally, the Board recognizes that in the July 2017 Appellant's Brief and November 2016 VA medical opinion, the issue was reasonably raised as to whether the Veteran may be entitled to service connection for an alcohol abuse disorder as secondary to a service-connected thoracolumbar spine disability.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2017 decision, the Board found that the medical opinions of record with regard to the Veteran's headache disorder did not adequately address all of the raised theories of entitlement and directed the RO to obtain an additional opinion.  Additionally, the Board found that the February 2017 VA examination report contained inconsistencies that needed to be clarified.  In its remand directives, the Board directed the examiner to provide an opinion as to the relationship between the Veteran's current headache disorder, to include as secondary to the Veteran's service-connected lumbar spine disorder and/or current alcohol abuse disorder and military service.

The Veteran was afforded a VA examination in September 2017.  Upon examination, the examiner opined that the Veteran's headache disorder was less likely than not incurred in or caused by active duty service.  The examiner stated that there was no credible medical documentation that a headache disorder was evaluated during active military service.  With respect to secondary service connection, the examiner opined that the Veteran's current diagnosis of lumbosacral spine degenerative changes were less likely than not incurred in or caused by a low back strain in service.  Rather than provide an opinion as to whether the Veteran's headache disorder was related to or aggravated by his service-connected lumbar spine disorder, the examiner, instead, provided an opinion as to whether the already service-connected lumbar spine disorder was related to active military service.  Because the examiner failed to properly answer the questions posed by the Board in its remand directives, the Board finds that the medical opinion is inadequate for claims purposes and remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The September 2017 VA examiner also stated that he would have to resort to mere speculation in order to provide an opinion as to whether Veteran's headache disorder was related to or aggravated by an alcohol abuse disorder.  When an examiner is asked to render an opinion and determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "'the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Additionally, the Court recently held in Sharp v. Shulkin, 29 Vet. App. 26 (2017), that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  

Based on the foregoing, the Board finds there was not substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  

In light of the remand, any relevant VA medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the Veteran's claims file.

2. Then, forward the Veteran's claims file to an appropriate medical professional, who, if possible, has not previously participated in the Veteran's care, for the preparation of a VA medical opinion for purposes of determining whether the Veteran's combined service-connected disabilities are permanent in nature.  The Veteran should be scheduled for a new VA examination only if the examiner deems it necessary in order to render his or her opinion.

The examiner is asked to address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder began during or was causally related to his military service? 

In answering this question, the current VA examiner is advised that the February 2017 VA examiner already assessed that the Veteran's current headache disorder is less likely as not (less than 50% probability) incurred or caused by a claimed in-service injury, event or illness. The VA examiner reasoned that the Veteran stated "the headaches didn't begin until many years after I got out of the Army."  However, in another sentence, the VA examiner also stated that there is "credible medical documentation in 2009: that the headaches were evaluated during active military service. (The reason for this discrepancy is unclear).  In any event, the VA examiner's conclusions appear inconsistent.  Thus, a VA clarification opinion as to direct service connection for a headache disorder is necessary. 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current alcohol abuse disorder is caused by, proximately due to, the result of, or is a symptom of pain from his service-connected thoracolumbar spine disability?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current alcohol abuse disorder is aggravated by or worsened by pain from his service-connected thoracolumbar spine disability? 

In answering the above questions, please address the viability of the Veteran's contention that he drinks alcohol in order to sleep due to pain from his service-connected thoracolumbar spine disability. 

(d) If either paragraph (b) or (c) above is answered in the affirmative, is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder is caused by, proximately due to, or the result of his alcohol abuse disorder?

(e) If either paragraph (b) or (c) above is answered in the affirmative, is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder is aggravated by or worsened by his alcohol abuse disorder?

In answering the above questions regarding secondary service connection, the current VA examiner is advised that the November 2016 VA nurse practitioner examiner noted the Veteran's report that he drinks alcohol due to his service-connected thoracolumbar spine pain, because alcohol is the only thing that will help him sleep.  The VA examiner added that the alcohol use "could be" a cause of the Veteran's chronic headaches or the Veteran's use of Excedrin which can cause rebound headaches. 

VA treatment records record a history of alcohol dependence and abuse for the Veteran beginning in at least 2002.  VA treatment records dated from 2013 to 2016 reveal numerous specific instances of excessive alcohol consumption - e.g., "2-3 beers nightly during week and 12 beers on weekend nights"; "four beers a day"; a "six pack of alcohol daily"; "12 beers on weekends."  In a September 2013 VA psychiatric evaluation, the Veteran asserted his increased alcohol intake started in the military, but he felt it was not a problem for him.  A March 2011 VA primary care note instructed the Veteran to take Hydrocodone every six hours as needed for back and hernia pain, but to avoid alcohol consumption. 

An explanation should be provided to support every opinion expressed.  If a different examiner is required to provide the necessary opinion, ensure that the question is posed to such examiner.  

3. Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


